DETAILED ACTION
	Claims 1-7 are pending.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102 as being anticipated by Sasaoka et al. (US 2015/0270585).	
Regarding claim 1, Sasaoka et al. teaches a method of manufacturing a solid state battery comprising the steps of:
disposing a laminate including a plurality of cells including positive electrodes 141, negative electrodes 142, electrolytes 143, positive current collectors 144 and negative collectors 144, whereby the batteries may be connected in series;
placing the battery in a mold 410, 420, 430 in an open state and closing the mold to generate pressure on the laminate;
press-fitting and injecting resin from an injection port 414 while the resin cures;
and opening the mold so the battery can be removed (par. 21, 42, 51, 67 fig. 3C).



    PNG
    media_image1.png
    620
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    611
    572
    media_image2.png
    Greyscale

Regarding claims 5, 6 Sasaoka teaches that the mold includes an upper mold and a lower mold, wherein pressure is applied by an upper and lower plate (par. 21, 42, 51, 67 fig. 3C).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729